DETAILED ACTION
Claims 1, 5, and 6 are currently pending in this Office action.  Claims 2-4 stand canceled.  Claims 5 and 6 stand withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Response to Arguments
The previous rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Wulff et al. (US 2009/0020225 A1; “Wulff ‘225”) is withdrawn in light of the amendment to claim 1 narrowing the species of second and third monomer mixtures.
Applicant's remaining arguments filed 01/05/2021 have been fully considered but they are not persuasive.  Concerning the anticipation rejection over Wulff et al. (US 2003/0125459 A1; hereinafter “Wulff ‘459”), page 5 of the remarks generally incorporates by reference the arguments made with regard to Wulff ‘225.  This is not persuasive because the two references are completely separate, as were the rejections made over each in the 08/05/2020 Office action.  In other words, the arguments made against Wulff ‘225 on pages 4-5 are not specific to Wulff ‘459.  For instance, the remarks do not indicate where Wulff ‘459 allegedly teaches “a composition of low or no tack at room temperature.”  As such, applicant’s traversal of Wulff ‘459 fails.  Wulff ‘459 still applies to the claims even as amended.

Claim Objections
The previous objection to claim 4 is withdrawn in light of the claim’s cancelation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 3-5, 9-10, and 14-15 respectively recite a “first monomer mixture [….] having a total glass transition temperature (Tg),” “second monomer having a Tg,” and a “third monomer mixture having a Tg.”  This is indefinite in each case because, as understood by a person having ordinary skill in the art, a Tg value is attributable to a polymer not to monomers or monomer mixtures.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulff et al. (US 2003/0125459 A1; hereinafter “Wulff ‘459”).
With respect to claim 1, Wulff ‘459 at claim 1 discloses a process for preparing aqueous polymer dispersions by aqueous emulsion polymerization comprising: a) a first polymerization stage where first monomer composition M(1) is polymerized according to a polymer feed technique where a free-radical initiator is added to prepare a polymer P(1); b) a second polymerization stage where a monomer mixture M(2) is added in undiluted form to M(1) and polymerized, where M(2) is of a different monomer makeup 1 of the monomer mixture M(1) is -20 to -60° C; and Tg2 of M(2) and Tgi of M(i) (monomers in polymerization stage i) are each 10 to 40°C. [0045] specifies including surfactants in the first stage. [0051] explains that the polymerization medium is suitably water alone.  According to [0016], the addition of monomer mixture M(2) only occurs after fully adding monomer mixture M(1); M(i) is likewise added in this manner relative M(2).  Present step d) of “forming a polymer with the first, second and third monomer mixtures” is met, because M(1) is only partially polymerized when M(2) is added; M(2) is only partially polymerized when M(i) is added. [0019].
 As monomer mixture M(1), [0038] discloses ethyl acrylate, butyl acrylate, and 2-ethylhexyl acrylate as preferred mmonomers.  As the monomers of M(2), [0041] specifies styrene and C1-C4 methacrylates as preferred monomers, or a vinyl aromatic monomer, like alpha-methylstyrene disclosed at [0031].  As mentioned above, the polymer that monomer mixture M(i) yields possesses a similar Tg value as that based upon monomer mixture M(2).  [0029].  Thus, for monomer mixture M(i), [0031] specifies styrene, butyl acrylate, or butyl methacrylate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768